Case 4:18-cv-40139-TSH Document 55-1 Filed 12/24/19 Page 1 of 3




                  Exhibit A
  Case 4:18-cv-40139-TSH Document       55-1
                          Carlson v. Target      Filed 12/24/19 Page 2 of 3
                                            Enterprise
                             NOTICE FROM
                           UNITED STATES                         Claims Administrator
                      DISTRICT COURT FOR THE                     P.O. Box 404154
                    DISTRICT OF MASSACHUSETTS                    Louisville, KY 40233-4154
                        (not a lawyer solicitation)

A Settlement Agreement has been reached in a class
action lawsuit alleging that Target Enterprise, Inc.
(“Target”) violated the law by placing in excess
of two telephone calls in a seven-day period to
Massachusetts consumers to collect a debt. Target’s
records show that you may be a Class Member and
may be entitled to payment under the Settlement
Agreement reached in the case.                                    «Barcode»
                                                                  Postal Service: Please do not mark barcode
A Settlement Fund of $2,275,000.00 has been
established to pay valid claims, attorney’s fees, costs,          Claim#: TRR-«ClaimID»-«MailRec»
any incentive award to the Class Representative and
settlement administration costs. Each Class Member                «First1» «Last1»
is entitled to one equal share of the fund. The final             «First2» «Last2»
cash payment for Class Members will depend                        «CO»
on the total number of valid and timely claims
filed by all Class Members. Your legal rights are
                                                                  «Addr2»
affected whether you act or don’t act, so read this               «Addr1»
Notice carefully.                                                 «City», «St» «Zip»
This Postcard Notice contains limited information                 «Country»
about the Settlement.     For more information
or to submit an online Claim Form, visit
www.CarlsonTargetClass.com.


TRR

TRRCRD1                                                     Carefully separate at perforation.                                        Claim ID: «ClaimID»
                                                                       Claim Form
             If you wish to participate in the Settlement, please complete, sign, and return this Settlement Claim Form or submit an Online Claim Form.
You must complete and submit a Claim Form by October 24, 2019. You may submit a Claim Form online at www.CarlsonTargetClass.com or
by completing and submitting this Claim Form to receive your share. The final amount per Class Member will depend on the total number of
valid Claim Forms received. To complete this form, provide the information below and execute the certification.
«First1» «Last1»
 Claim ID:



 OR Phone Number Target called:

                          —                             —
 Address:



 City:                                                                                              State:                Zip Code:




Current Phone Number (optional):                                              Email (optional):
                                                                Certification
By signing and submitting this Claim Form, I certify and affirm that the information I am providing is true and correct to the best of my
knowledge and belief, I am over the age of 18 and I wish to claim my share of the Settlement Fund.
Signature:                                                                                 Date (mm/dd/yyyy):
                               Gabrielle Carlson v. Target Enterprise, Inc., 18-cv-40139 (District of Massachusetts)
  THIS CARD PROVIDES LIMITED INORMATION ABOUT THE SETTLEMENT. VISIT WWW.CARLSONTARGETCLASS.COM FOR MORE INFORMATION

               *TRR«ClaimID»*                                             «ClaimID»                                                             TRR_
    Case 4:18-cv-40139-TSH Document 55-1 Filed 12/24/19 Page 3 of 3
In the lawsuit, the Plaintiff alleges that Target violated the Massachusetts Consumer Protection Act, M.G.L. c. 93A § 2, et seq.
(“MCPA”), and the Massachusetts Debt Collection Regulations, 940 CMR § 7.00, et seq. (“MDCR”), by placing in excess of two
calls regarding a debt within a seven-day period to Plaintiff and other Massachusetts consumers. Target denies any wrongdoing,
denies that it did not have prior express written consent and denies that it violated the MCPA, the MDCR or any other law. Both sides
have agreed to settle the lawsuit to avoid the cost, delay, and uncertainty of further litigation. You can read Plaintiff’s Complaint, the
Settlement Agreement, other case documents, and submit a Claim Form at www.CarlsonTargetClass.com.
Who’s Included in the Settlement Class? All persons residing in the Commonwealth of Massachusetts who, within four years prior
to the filing of this action, received in excess of two telephone calls regarding a debt from Target within a seven-day period to their
residence, cellular telephone, or other provided telephone number.
What Can You Get? Class Members who submit a valid and timely Claim Form are entitled to one share from the Settlement
Fund. The final cash payment will depend on the total number of valid and timely claims filed by all Class Members.
Each claiming Class Member will be entitled to an equal share of the Settlement Fund ($2,275,000.00), after deductions from the
fund for administrative costs, attorney’s fees and expenses, and any incentive award to the Class Representative (Gabrielle Carlson).
The final cash payment will depend on the total number of valid and timely claims filed by all Class Members and the fees, costs
and incentive awards approved by the Court. The Settlement is explained in detail in the Full Notice and in the Settlement Agreement
available at www.CarlsonTargetClass.com.
How to Get Money? To qualify for payment, you must submit a valid Claim Form to Carlson v. Target Enterprise Claims Administrator,
P.O. Box 404154, Louisville, KY 40233-4154, or submit an Online Claim Form by October 24, 2019.
Your Other Rights. If you do not want to be legally bound by the Settlement, you must exclude yourself by October 24, 2019 or
you will not be able to sue the Defendant for any claims relating to this case. If you exclude yourself, you cannot get money from
this Settlement. If you stay in the Settlement Class, you may object to the Settlement by October 24, 2019. The Full Notice, located
at the website listed below, explains how to exclude yourself from, or object to, the Settlement. The Court will hold a hearing in this
case on January 9, 2020 at 3:00 p.m. to consider whether to approve the Settlement, Plan of Allocation, and a request by the lawyers
representing all Class Members for fees of up to 33% of the Settlement Fund, and for reimbursement of expenses for litigating the
case and negotiating the Settlement. You may attend the hearing and ask to be heard by the Court, but you do not have to. If you do
not take any action, you will be legally bound by the Settlement and any orders or Judgments entered in the Action, and will
fully, finally, and forever give up any rights to prosecute Released Claims.

                  For more information or a Claim Form, call 1-855-445-9435 or visit www.CarlsonTargetClass.com
                                 Do not contact the Court, Defendant or its counsel with questions.



    TRR

                                                                                                                       PLACE

                                                                                                                       STAMP

                                                                                                                        HERE




                               CARLSON V TARGET ENTERPRISE CLAIMS ADMINISTRATOR
                               PO BOX 404154
                               LOUISVILLE KY 40233-4154




                                                   1 11l1ll1ll1l 11•1 1l1111 1 1 1lll1 1 11111 111111••1•1 111
                                                    111         1    1      1 1 1     111 1   111         1




I
    Decoded 1Mb: 0070310680800000000040233415454                 Mailpiece Size: 4-1/4X6 Card
    Do not modify the size or change the placement of either the FIM ;b.
